Citation Nr: 1243093	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for spondylolisthesis of L5-S1 with spondylosis of L5. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION


The Veteran served on active duty from August 1999 to February 2000, and from October 2001 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2006 and June 2006 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, the January 2006 rating decision granted service connection for spondylolisthesis of L5-S1 with spondylosis of L5 and degenerative joint disease and assigned an initial noncompensable evaluation, effective March 2, 2005 (the day after discharge from active service).  Based on the submission of additional evidence, a June 2006 rating decision increased the initial disability rating for the low back from 0 percent to 10 percent disabling, also effective March 2, 2005.  The Veteran disagreed with that determination in a July 2006 Notice of Disagreement and the current appeal ensued. 

The Board notes that, in addition to the aforementioned lumbar spine claim (which is being remanded herein), the current appeal also originally encompassed claims of entitlement to service connection for a left shoulder disability, residuals of an injury of the left Achilles tendon, a cervical spine disability, a bilateral knee disability, and a disorder manifested by numbness of the bilateral feet.  These issues were previously before the Board in November 2010 and remanded to the RO via the Appeals Management Center (AMC) for further development. See November 2010 BVA Remand.  

Pursuant to the Board's requested development, a December 2011 rating decision granted service connection for left and right knee degenerative arthritis, cervical myositosis, right and left foot paresthesias, right and left shoulder myositis, and residuals of left Achilles tendon injury.  See December 2011 Rating Decision.  As these are considered grants in full of the benefits on appeal, these issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability (outside of his reports periods of convalescence following surgery, the issue of which is being referred herein).  He stated during an December 2010 VA examination, that he was employed on a full-time basis as an aircraft laborer. Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application. 

In August 2012, the Veteran submitted a claim of entitlement to a temporary total disability rating for the Veteran's spondylolisthesis of L5-S1 with spondylosis of L5 under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 30, 2012, lumbar spinal fusion surgery. See August 2012 VA Form 21-526b.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012). 

As an initial matter, in August 2012, the Veteran submitted the following additional, relevant medical documentation relating to his lumbar spine disability: (1) a July 2012 private treatment record indicating that the Veteran underwent a lumbar spinal fusion procedure on July 30, 2012; (2) a July 2012 private treatment note from Dr. Kung, M.D., indicating that the Veteran was scheduled for back surgery and would be unable to work for a period of 7 months; (3) a May 2012 letter from Dr. Harris of the VA Medical Center in Bath, NY, stating that the Veteran had been evaluated at the VAMC and was not able to return to work until cleared by neurology; and (4) a May 2012 "prescription" from the Bath Veterans Administrative Medical Hospital/Clinic Center indicating that the Veteran was not to return to work until cleared by his primary care physician.  

The Veteran has not waived RO consideration of the aforementioned additional, relevant evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran. Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Additionally, the Board acknowledges that the Veteran was last afforded a VA examination for compensation purposes which addressed his service-connected lumbar spine disability in March 2012.  This examination revealed that the Veteran experienced some limitation of flexion (to 70 degrees) of the thoracolumbar spine and normal movement within all other planes of motion (i.e., extension, lateral rotation, and lateral flexion).  The examination report also reflected that the Veteran suffered from intervetebral disc syndrome (IVDS), but noted that he had experienced no incapacitating episodes.  Additionally, the neurological portion of the examination indicated that the Veteran experienced "moderate" radiculopathy in the bilateral lower extremities; the RO accordingly assigned separate evaluations for these neurological manifestations in an April 2012 rating decision. See April 2012 SSOC and Rating Decision.  

However, the contemporaneous private and VA medical evidence subsequently submitted (without a waiver), paints a very different picture of the Veteran's current lumbar spine disability.  Indeed, these records suggest that the Veteran's low back condition is more severe than what is reflected by the March 2012 VA examination findings.  In fact, it appears that his condition had deteriorated by May 2012 (a mere two months after the March 2012 VA examination); so much so that a VA physician mandated that the Veteran was unable to work until "cleared" by his PCP.  By July 2012, the Veteran's lumbar spine disability was apparently severe enough to require surgical intervention (i.e., a lumbar spinal fusion).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Given the Veteran's July 2012 lumbar spinal fusion surgery and apparent progression of his lumbar spine disability, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  This should include a neurological evaluation, as well as an evaluation of any residual surgical scarring.  See also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Lastly, the newly submitted evidence confirms that there are outstanding VA and/or private treatment records relevant to the Veteran's claim for an increased rating.  Indeed, VA treatment-related records submitted from Bath Veterans Administrative Medical Hospital/Clinic (VAMC Bath) in August 2012 (and dated in May 2012) show that the Veteran has been receiving ongoing treatment for his lumbar spine problems since at least 2012, and likely before that time.  In fact, VA clinical documentation dated after March 2007 is not of record.  

It is also clear that the Veteran has been receiving ongoing private treatment for his lumbar spine problems during the course of this appeal.  However, the only private records currently on file are those that were submitted by the Veteran in August 2012.  Unfortunately, those private records are limited to "Discharge Instructions" in connection with his July 2012 lumbar fusion surgery and a July 2012 note from his PCP, Dr. Kung, indicating that the Veteran was scheduled for back surgery and that he would be unable to work for 7 months.  Private treatment/surgical records leading up to, and post-fusion surgery likely exist and would be useful in assessing the Veteran's current/prior level of disability.   

In this regard, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims. See 38 C.F.R. § 3.159(c)(2) (2012). See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).


Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine disability dated since 2005, including the names and addresses of all health care providers whose records have not already been provided to VA.  This should specifically include treatment records from the Arnot Ogden Medical Center in Elmira, New York, where the Veteran underwent a July 2012 lumbar fusion, as well as private treatment records from Dr. Kung, M.D. 

Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012). 
2. Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after March 2007, any specifically any treatment records from the Bath Veterans Administrative Medical Hospital/Clinic (VAMC Bath). 

3. Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected lumbar spine disability.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

The examiner should describe to what extent, if any, the Veteran has any low back pathology or reduced function in the low back, including any associated gait impairment. It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected lumbar spine disability.  If so, each of those limitations should be set forth in detail. 

The examiner should identify the objective manifestations attributable to the Veteran's service-connected lumbar spine disability.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail. 

Specifically, the examiner should note the range of motion (in degrees) of the lumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently or historically, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected thoracolumbar spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically. 

The orthopedic examiner should state whether there is ankylosis of the thoracolumbar spine.  

In addition, the examiner should indicate whether the Veteran's lumbar spine degenerative disc/joint disease is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also describe all current manifestations associated with the Veteran's lumbar spine scars. 

Further, the examiner should comment on any adverse neurological symptomatology caused by his lumbar spine disorder, and further determine whether that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should comment on whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining gainful employment. 

Lastly, specific findings should be made with respect to the location, size and shape of the scar(s) from any lumbar spine surgery, to specifically include the July 2012 lumbar fusion, with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment. 

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



